Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response, filed 18DEC2020, with respect to Drawing Objections have been fully considered and are persuasive.  The Drawing Objections have been withdrawn. 
Applicant’s arguments, filed 18DEC2020, with respect to Claim Rejections of Claims 11 and 29 based upon 35 USEC § 112(b) have been fully considered and are persuasive.  The Claim Rejections of Claims 11 and 29 have been withdrawn. 
Applicant’s arguments with respect to claim(s) Claims 1-3, 6, 8, 10-30 have been considered but are moot because the new grounds of rejection is based on the claims, as amended.  Applicant’s amendment necessitated the grounds of rejection and/or new interpretations of this Office Action. 
Claims 5, 7 & 9 have been considered but are not persuasive.  The Claim Rejections of Claims 5, 7 & 9 are maintained. 
Regarding Claim 5, Applicant argues “the proposed modification changes the principle of operation of Jones as well as defeats the intended purpose of Jones”.  Examiner respectfully disagrees.  The template attachment (44) of McCord provides the same functionality as the lever (68) of Jones, namely to restrain the template.  Applicant further argues that “Jones has first and second abutments, which are used to locate and prevent lateral movement of the template in identifying walls 60, 62 of Jones” and therefore the template of Jones cannot be subjected to distortion upon clamping.  Examiner respectfully disagrees.  The lever (68) of Jones works to wedge the template (88) into the right side abutment.  This action will tend to distort the template by causing the middle section of the template to rise, upon sufficient lateral force in the right to left direction along the first axis.  The clamp (28) of McCord provides support for the upper surface of the template across the length from right to left along the first axis, preventing distortion of the template.  Applicant again further argues that “since slot (64) and post (88) are the size size…no distortion can occur”.  Examiner respectfully disagrees.  No dimensional relationship between bar (88) and groove (64) is disclosed by Jones, thus any argument based upon the sizes of the two elements lacks merit.   That notwithstanding, the groove (64) and bar (88) are both round and thus when the wedge action of lever (68) is increased against bar (88), the upward distortion of the template, caused by the reaction against the opposite side abutment would tend to cause a rotation of bar (88) in groove (64).  Applicant finally argues that “all forces associated 
Regarding Claim 7, Applicant argues “the Office Action acknowledges that Jones fails to include first and second workpiece side stops”.  Applicant further argues “the inclusion of manually adjustable stop bolt 56” satisfies the limitation “the first and second workpiece side stops”, and “thus Jones does not suffer from any problem requiring the proposed modification to Jones”.  Examiner respectfully disagrees.  The manually adjustable stop bolt (56), disclosed by Jones does not satisfy the limitation of “the first and second workpiece side stops”, since it is only one element.  Further, the workpiece may be placed into the jig disclosed by Jones without contacting the bolt (56), and still function as intended.  The clamps (22) of Pontikas include integral side stops which contact the workpiece on two sides, as illustrated in at least Fig 2, and thus satisfy the limitation of “the first and second workpiece side stops”, as required.
Regarding Claim 9, the rejection is proper due to the dependency on Claim 7.
Claim Objections
Claims 1, 5, 7-8, 14, 16, 25 and 29-30 are objected to because of the following informalities: the claims were not presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.  See MPEP Appendix R: Patent Rules, 1.52: Language, paper, writing, margins, compact disc specifications, (a)(1)(v).
Regarding Claim 1, Ln 11, “a template”.  Examiner suggests “the template”. 
Claim 5, Ln 12 “a template”.  Examiner suggests “the template”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 8: 
Ln 11-12, the limitation “the first workpiece side stop mount can be released by manipulating the first nut”.  This limitation is not supported by the disclosure nor in the drawings, rather the disclosure (Para [0072]) and the drawings (FIG 2) indicate the first workpiece side stop is released by manipulating the first nut, not the first workpiece side stop mount, as claimed.  No support for releasing the first workpiece side stop mount can be found in either the disclosure or drawings. 
Ln 17-19, the limitation “the second workpiece side stop mount can be released by manipulating the second nut”.  This limitation is not supported by the disclosure nor in the drawings, rather the disclosure (Para [0072]) and the drawings (FIG 2) indicate the second workpiece side stop is released by manipulating the second nut, not the 
Regarding Claim 25: 
Ln 2, the limitation “is positioned rearward…along the first axis”, fails to comply with the written description requirement for failing to enable a skilled Artisan how to position an element rearward along an axis which is described in Fig 2 as left to right and no disclosure exists of a rearward direction along a left to right direction.  Further the drawings do not illustrate how to position an element rearward along an axis which is defined as left to right;
Ln 8, the limitation “offset rearward along the first axis”, fails to comply with the written description requirement for failing to enable a skilled Artisan how to position an element rearward along an axis which is described in Fig 2 as left to right and no disclosure exists of a rearward direction along a left to right direction.  Further the drawings do not illustrate how to position an element rearward along an axis which is defined as left to right.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 18-20, 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 18, Ln 4, the limitation “a workpiece support” is indefinite for failing to particularly point out and distinctly claim which workpiece support are being referred to in the claims, whether the “a workpiece support” previously recited in Claim 1, Ln 4, or another workpiece support.
Regarding Claim 25: 
Ln 2, the limitation “is positioned rearward…along the first axis” is indefinite for failing to particularly point out and distinctly claim the point of reference enabling a skilled Artisan to distinguish front to back and side to side in the figures or claims;
Ln 8, the limitation “offset rearward along the first axis” is indefinite for failing to particularly point out and distinctly claim the point of reference enabling a skilled Artisan to distinguish front to back and side to side in the figures or claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 16-18, 21-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jones (US 3,109,466), hereinafter Jones.

    PNG
    media_image1.png
    483
    848
    media_image1.png
    Greyscale

FIG EX–1 (Jones Fig 1)

    PNG
    media_image2.png
    515
    914
    media_image2.png
    Greyscale

FIG EX–2 (Jones Fig 2)

    PNG
    media_image3.png
    338
    390
    media_image3.png
    Greyscale

FIG EX–3 (Jones Fig 4)

Claim 1, Jones discloses a template holding jig (Col 1, Ln 12) for holding a template (80) C9l 2, Ln 66; as illustrated in at least Fig.s 1 & 2) for use with a router (Col 1, Ln 2) for routing (Col 1, Ln 2; shaping is used as a synonym for routing) (Fig 8 illustrates a router in use routing a workpiece) a workpiece (112) & (114) (Col 3, Ln 29-30; as illustrated in at least Fig 1), the template holding jig (Col 1, Ln 12) comprising: a template support (18) & (20) (as illustrated in at least Fig 1) defining a template support plane (as illustrated in at least FIG EX–1); a workpiece support (16) (as illustrated in at least Fig 1) defining a workpiece support plane (as illustrated in at least FIG EX–1) extending perpendicular to the template support plane (as illustrated in at least FIG EX–1); and a template guide (as illustrated in at least FIG EX–1) defining at least one abutment (60) & (62) (Col 3, Ln 34; as illustrated in at least Fig.s 2 & 8) preventing motion of a template (80) located on the template support (18) & (20) parallel to a first axis (as illustrated in at least FIG EX–1) being parallel to the workpiece support plane (as illustrated in at least FIG EX–1) and parallel to the template support plane (as illustrated in at least FIG EX–1) but permitting motion of the template parallel to a second axis (as illustrated in at least FIG EX–1) being orthogonal (as illustrated in at least FIG EX–1) to the workpiece support plane (as illustrated in at least FIG EX–1) and perpendicular (as illustrated in at least FIG EX–1) to the first axis (as illustrated in at least FIG EX–1) and parallel (as illustrated in at least FIG EX–1) to the template support plane (as illustrated in at least FIG EX–1).
Examiner notes that FIG EX–2 illustrates the first axis being substantially parallel to the workpiece support plane (as defined by [16], FIG EX–1 & FIG EX–2) and substantially parallel to the template support plane (as defined by the template [80], FIG 
Jones further discloses a template attachment (68) (Col 3, Ln 36-39 describe the template attachment; Fig.s 1, 3 and 8 illustrate the template attachment) for affixing a template (80) to the template support, the template attachment (68) having a first configuration securing the template (80) to the template support (18) & (20) such that the template is affixed to and cannot be moved relative to the template support (Col 3, Ln 37) and a second configuration that allows the template to be moved relative to the template support parallel to the second axis (Examiner notes that although Jones is not explicit to a second configuration, the multiple positions afforded by rotating [Col 3, Ln 37] the template attachment [68] allow a user to lock the template in the first position and by rotating the template attachment to unlock the template so as to allow movement parallel to the second axis, as illustrated in at least Fig 1).
Examiner notes that, as illustrated in at least Jones Fig 8, the relationship of (72), an element of the template attachment (68), and (88), an element of the template (80) is such that even when the template attachment (68) is moved from the first configuration, securing the template (80) into the second configuration allowing the template (80) to be moved relative to the template support and parallel to the second axis, the configuration of the recessed area of (72) fitting closely with the curvature of (88), as illustrated in at least Fig 8, prevents the template (80) from being removed from the template support (18) & (20). 


    PNG
    media_image4.png
    445
    845
    media_image4.png
    Greyscale

FIG EX–4 (Jones Fig.s 3, 8, 9 & 10)
Regarding Claim 2, Jones discloses the template holding jig (Col 1, Ln 12) of Claim 1, wherein the at least one abutment (60) & (62) (Col 3, Ln 34; as illustrated in at least Fig 2) of the template guide (as illustrated in at least FIG EX–1) is provided by first and second walls (as illustrated in at least FIG EX–4, to be substantially parallel to each other) that are parallel to one another (as illustrated in at least Fig 2) and spaced apart from one another parallel to the first axis (as illustrated in at least Fig 2), the first and second walls (as illustrated in at least FIG EX–4) being offset from the template support plane (as illustrated in at least FIG EX–1) parallel to a third axis (as illustrated in at least FIG EX–1) being parallel to the workpiece support plane (as illustrated in at least FIG 
Regarding Claim 3, Jones discloses the template holding jig (Col 1, Ln 12) of Claim 2, wherein the first (60) and second (62) walls are positioned at opposite first and second ends of the template support with the template support being positioned between the first and second walls (as illustrated in at least FIG EX–4).  Examiner has interpreted the first and second walls to be the at least one abutment of Claim 2, as illustrated in at least FIG EX–4.
Regarding Claim 16, Jones discloses a workpiece joining jig for use with a router for joining workpieces comprising:
The template holding jig according to claim 4; and
a first template (80) removably mountable to the template support (18) & (20) in abutment with the template guide (as illustrated in at least FIG EX–1), the first template (80) being fixed to the template guide and template support (18) & (20) when the first template (80) is mounted to the template support (18) & (20) and the template attachment (68) is in the first configuration (as illustrated in at least Fig 1).  Examiner notes that although Jones is not explicit to a removable mounted first template, Jones does describe alternate methods (Col 3, Ln 55-60) of mounting the template and therefore the template must be removably mounted.
Regarding Claim 17, Jones discloses the workpiece joining jig of Claim 16, wherein the first template (80) is movable relative to the template guide (as illustrated in at least FIG EX–1) and template support (18) & (20) when the first template (80) is mounted to the template support (18) & (20) and the template attachment (68) is in the 
Regarding Claim 18, Jones discloses the workpiece joining jig of Claim 16, wherein the first template (80) has a first router guide region (82) (col 3, Ln 74) configured to guide (Col 3, Ln 73-74 describes a router bearing contact region; while Jones is not explicit to this router bearing contact region being configured to guide the motion of the router, Jones does disclose that the rotating cutting tool of the router may be moved back and forth in the first router guide region [82], the first router guide region [82] thereby guiding the router) motion of a router (120) (as illustrated in at least Fig 8) relative to the first template (80) in a first predetermined manner (Fig 1 illustrates fixed router guide regions [82] overlaid onto the workpiece [112] & [114] thereby predetermining where the router [120] will be moved within the first router guide region [82] and thus cutting the workpiece [112] & [114]) such that the router (120) may engage the workpiece [112] & [114] mounted to a workpiece support (16); and further comprising a second template (Col 4, Ln 3-4; Fig.s 6 & 7) removably mountable to the template support (18) & (20) in abutment with the template guide (as illustrated in at least FIG EX–1), the second template (Col 4, Ln 3-4; Fig.s 6 & 7) being fixed to the template guide (as illustrated in at least FIG EX–1) and template support (18) & (20) when the second template (Col 4, Ln 3-4; Fig.s 6 & 7) is mounted to the template 

    PNG
    media_image5.png
    174
    448
    media_image5.png
    Greyscale

FIG EX–5 (Jones Fig 5)
Regarding Claim 21, Jones discloses the workpiece joining jig of Claim 16, wherein:
the at least one abutment (60) & (62) (Col 3, Ln 34; Fig 2) of the template guide (as illustrated in at least FIG EX–1) is provided by first and second walls (as illustrated in at least FIG EX–4) that are parallel to one another (Fig 2) and spaced apart from one another parallel to the first axis (as illustrated in at least Fig 2), the first and second 
the first template (80) including first and second spaced apart abutments (as illustrated in at least FIG EX–5) configured to abut the first and second walls (Fig 1) to prevent movement of the first template parallel to the first axis when the first template is mounted to the template support (Fig 1 illustrates the template movement parallel to the first axis is prevented after the template is mounted), the first and second abutments permitting movement of the first template parallel to the second axis (Fig 1 illustrates the template movement after the template is mounted is only parallel to the second axis) when the template attachment is in the second configuration (Examiner notes that although Jones is not explicit to a second configuration, the multiple positions afforded by rotating [Col 3, Ln 37] the template attachment [68] allow a user to lock the template in the first position and by rotating the template attachment to unlock the template so as to allow movement parallel to the second axis, as illustrated in at least Fig 1).
Regarding Claim 22, Jones discloses the workpiece joining jig of Claim 21, wherein the first and second walls (as illustrated in at least FIG EX–4) face each (as illustrated in at least Fig 1) other along the first axis (as illustrated in at least FIG EX–1) and the first and second spaced apart abutments (as illustrated in at least FIG EX–5) face away from one another along the first axis (as illustrated in at least Fig 1).  Examiner notes that the first and second spaced apart abutments have been interpreted Claim 21, and not the at least one abutment of the template guide of Claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of McCord, Jr. (US 4,607,673), hereinafter McCord.
Regarding Claim 5, Jones discloses a template holding jig (Col 1, Ln 12) for holding a template (80) C9l 2, Ln 66; as illustrated in at least Fig.s 1 & 2) for use with a router (Col 1, Ln 2) for routing (Col 1, Ln 2; shaping is used as a synonym for routing) 
Examiner notes that FIG EX–2 illustrates the first axis being substantially parallel to the workpiece support plane (as defined by [16], as illustrated in at least FIG EX–1 & FIG EX–2) and substantially parallel to the template support plane (as defined by the template [80], as illustrated in at least FIG EX–1).  Examiner further notes that FIG EX–3 illustrates the template support plane (as defined by the workpiece [112] and parallel 
Jones further discloses a template attachment (68) (Col 3, Ln 36-39 describe the template attachment; Fig.s 1, 3 and 8 illustrate the template attachment) for affixing a template (80) to the template support, the template attachment (68) having a first configuration securing the template (80) to the template support (18) & (20) such that the template is affixed to and cannot be moved relative to the template support (Col 3, Ln 37) and a second configuration that allows the template to be moved relative to the template support parallel to the second axis (Examiner notes that although Jones is not explicit to a second configuration, the multiple positions afforded by rotating [Col 3, Ln 37] the template attachment [68] allow a user to lock the template in the first position and by rotating the template attachment to unlock the template so as to allow movement parallel to the second axis, as illustrated in at least Fig 1).
Examiner notes that, as illustrated in at least Jones Fig 8, the relationship of (72), an element of the template attachment (68), and (88), an element of the template (80) is such that even when the template attachment (68) is moved from the first configuration, securing the template (80) into the second configuration allowing the template (80) to be moved relative to the template support and parallel to the second axis, the configuration of the recessed area of (72) fitting closely with the curvature of (88), as illustrated in at least Fig 8, prevents the template (80) from being removed from the template support (18) & (20).
Jones is silent to a template attachment that is a bolt.

The template attachment, and the corresponding nut, taught by McCord provides a clamp for the template against the template support, such that movement of the template is not possible when the template attachment is in the first configuration.  Further, the clamp arrangement taught by McCord secures the template so that the surface of the template, parallel to the plane of the template support, is prevented from distortion.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the template attachment disclosed by Jones, with the bolt and nut, as taught by McCord, to clamp the template to the template support, such that movement of the template is not possible when the template attachment is in the first configuration, and so that the surface of the template, parallel to the plane of the template support, is prevented from distortion.
Regarding Claim 6, Jones discloses all elements of the claimed invention as stated above.  Jones is silent to the template support plane and the workpiece support plane having an exterior angle of 270 degrees therebetween.
Claim 1, wherein a portion of the template support (16) (as illustrated in at least Fig 5) that defines the template support plane (a plane parallel to the template support, as illustrated in at least Fig 5) is an exterior surface of the template support (as illustrated in at least Fig.s 1 & 5) and a portion of the workpiece support (18) (as illustrated in at least Fig 5) that defines the workpiece support plane (a plane parallel to the workpiece support, as illustrated in at least Fig 5) is an exterior surface of the workpiece support (as illustrated in at least Fig.s 1 & 5), the exterior surface of the template support does not extend beyond the exterior surface of the workpiece support (as illustrated in at least Fig.s 1 & 5), the template support plane and the workpiece support plane having an exterior angle of 270 degrees therebetween  .Examiner notes that Fig 5 illustrates the angle between the vertical workpiece support plane, parallel to the left surface of the workpiece [30], and the horizontal template support plane, parallel to the bottom surface of the workpiece [32] as 270 degrees, as measured from the template support plane in a clockwise direction to the workpiece support plane.  The arrangement of the template support plane relative to the workpiece support plane is substantially equivalent to the arrangement of Jones (as illustrated in at least FIG EX–1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify arrangement of the template support plane relative to the workpiece support plane disclosed by Jones, with the arrangement of the template support plane relative to the workpiece support plane being 270 degrees therebetween, as taught by McCord, to orient the workpieces at 270 degrees apart, in order to construct a corner joint between the two workpieces.

Claims 7-9, 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Pontikas (US 4,809,755), hereinafter Pontikas.
Regarding Claim 7, Jones discloses a template holding jig (Col 1, Ln 12) for holding a template (80) C9l 2, Ln 66; as illustrated in at least Fig.s 1 & 2) for use with a router (Col 1, Ln 2) for routing (Col 1, Ln 2; shaping is used as a synonym for routing) (Fig 8 illustrates a router in use routing a workpiece) a workpiece (112) & (114) (Col 3, Ln 29-30; as illustrated in at least Fig 1), the template holding jig (Col 1, Ln 12) comprising: a template support (18) & (20) (as illustrated in at least Fig 1) defining a template support plane (as illustrated in at least FIG EX–1); a workpiece support (16) (as illustrated in at least Fig 1) defining a workpiece support plane (as illustrated in at least FIG EX–1) extending perpendicular to the template support plane (as illustrated in at least FIG EX–1); and a template guide (as illustrated in at least FIG EX–1) defining at least one abutment (60) & (62) (Col 3, Ln 34; as illustrated in at least Fig.s 2 & 8) preventing motion of a template (80) located on the template support (18) & (20) parallel to a first axis (as illustrated in at least FIG EX–1) being parallel to the workpiece support plane (as illustrated in at least FIG EX–1) and parallel to the template support plane (as illustrated in at least FIG EX–1) but permitting motion of the template parallel to a second axis (as illustrated in at least FIG EX–1) being orthogonal (as illustrated in at least FIG EX–1) to the workpiece support plane (as illustrated in at least FIG EX–1) and perpendicular (as illustrated in at least FIG EX–1) to the first axis (as illustrated in at least FIG EX–1) and parallel (as illustrated in at least FIG EX–1) to the template support plane (as illustrated in at least FIG EX–1).

Jones further discloses a template attachment (68) (Col 3, Ln 36-39 describe the template attachment; Fig.s 1, 3 and 8 illustrate the template attachment) for affixing a template (80) to the template support, the template attachment (68) having a first configuration securing the template (80) to the template support (18) & (20) such that the template is affixed to and cannot be moved relative to the template support (Col 3, Ln 37) and a second configuration that allows the template to be moved relative to the template support parallel to the second axis (Examiner notes that although Jones is not explicit to a second configuration, the multiple positions afforded by rotating [Col 3, Ln 37] the template attachment [68] allow a user to lock the template in the first position and by rotating the template attachment to unlock the template so as to allow movement parallel to the second axis, as illustrated in at least Fig 1).
Examiner notes that, as illustrated in at least Jones Fig 8, the relationship of (72), an element of the template attachment (68), and (88), an element of the template (80) is such that even when the template attachment (68) is moved from the first configuration, securing the template (80) into the second configuration allowing the template (80) to be moved relative to the template support and parallel to the second axis, the configuration 
Jones discloses first and second workpiece side stops (32) & (34) (as illustrated in at least Fig.s 1 & 2).  Examiner notes that although Jones discloses a first (32) workpiece side stop mounted adjacent to the workpiece support (as illustrated in at least Fig 1), Jones is silent to a second workpiece side stop mounted adjacent the workpiece support.  Jones is further silent to adjustable first and second workpiece side stops.
Pontikas teaches the template holding jig (10) (Col 3, Ln 61), further comprising first and second workpiece side stops (22) (Fig 2 illustrates an aspect of element [22] in that one leg of the “L” shape of element [22] acts as a side stop for the workpiece [65] and the adjacent perpendicular leg of the “L” shape serves as a clamp) mounted adjacent the workpiece support (20) (as illustrated in at least Fig 2), the first and second workpiece side stops (22) being adjustably positionable (Col 4, Ln 46-51 describe the attachment of clamps [22] to the workpiece support [20] by bolts [58] secured in slots [56] which are screwed into clamps [22]) parallel to the first axis (an axis parallel to the long edge of surface [20]) relative to the workpiece support (20) to adjust a spacing between the first and second workpiece side stops (Examiner notes that moving either first or second workpiece side stop relative to the other workpiece side stop would adjust a spacing between the first and second workpiece side stops).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add a second workpiece side stop, as taught by Pontikas, mounted adjacent the workpiece support, and to provide 
Regarding Claim 8, the combination of Jones and Pontikas teaches all elements of the claimed invention as stated above.  Jones is silent to first and second workpiece side stop mounts.
Pontikas teaches the template holding jig of Claim 7, further comprising first and second workpiece side stop mounts (58) (Col 4, Ln 46-51 describe the attachment of clamps [22] to the workpiece support [20] by bolts [58] secured in slots [56] which are screwed into clamps [22]) parallel to the first axis (an axis parallel to the long edge of surface [20]), the first workpiece side stop mount (58) selectively fixing the position of the first workpiece side stop relative to the workpiece support and the second workpiece side stop mount (58) selectively fixing the position of the second workpiece side stop relative to the workpiece support.  Pontikas teaches that side stops (22) (as illustrated in at least Fig 2) may be selectively fixed in position on workpiece support (21) (Col 4, Ln 49-51 describes selectively fixing the clamp [22] in position by rotating the clamp bolt [60] by hand).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add first and second workpiece side stop mounts, as taught by Pontikas, to the template holding jig disclosed by Jones, to allow for adjustability in the positioning and fixing of the first and second workpiece side stops.

the first workpiece side stop mount (58) (Col 4, Ln 46-51; as illustrated in at least FIG 4) includes a first nut (the internal thread connecting [58] with [22]) such that the first workpiece side stop mount can be released by manipulating the first nut (Col 4, Ln 46-51 teaches the threaded connection and its use);
the second workpiece side stop (22) has a front face that faces away from the workpiece support and a rear face that abuts the workpiece support (Col 4, Ln 46-51; as illustrated in at least Fig 2); and
the second workpiece side stop mount (22) includes a second nut (the internal thread connecting [58] with [22]) such that the second workpiece side stop mount can be released by manipulating the second nut (Col 4, Ln 46-51 teaches the threaded connection and its use).
Pontikas is silent to a first nut that presses against the front face of the first workpiece side stop with the first workpiece side stop located between the first nut and the workpiece support.  Pontikas is further silent to manipulating the first nut at a location forward of the workpiece support.  Pontikas teaches however a reversible arrangement of the first workpiece side stop mount, the first nut and the first workpiece side stop so that the first workpiece side stop mount (58) may be manipulated to loosen the clamping force on the first workpiece side stop (22) in order to release it.  This arrangement provides an equivalent function of releasing the first workpiece side stop mount.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add first and second workpiece side stop mounts, as taught by Pontikas, to the template holding jig disclosed by Jones, to allow for adjustability in the positioning and fixing of the first and second workpiece side stop mounts, providing the equivalent function of releasing the first and second workpiece side stop mounts as taught by Pontikas, as both orientations of arrangement of workpiece side stops, nuts and workpiece side stops mounts provide the same function of releasing the workpiece side stops mounts.
Regarding Claim 9, the combination of Jones and Pontikas teaches all elements of the claimed invention as stated above.  Jones discloses a first workpiece side stop (32) and a clamp (46) (Col 3, Ln 40-42 describe the clamp and the structure of the clamp action; Fig 1).  Jones is silent to a clamp attached to the first workpiece side stop.
Pontikas teaches the template holding jig of Claim 7, further comprising a clamp (22) (Fig 2 illustrates an aspect of element [22] in that one leg of the “L” shape of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the fixed clamp disclosed by Jones, with the movable clamp, as taught by Pontikas, to more effectively place the clamping force where it can best restrain the workpiece.
Regarding Claim 25, Jones discloses all elements of the claimed invention as stated above.  Jones further discloses wherein the template support (18) & (20) (as illustrated in at least Fig 1) is positioned rearward (Examiner notes that for the purpose of advancing prosecution, the direction “front” has been interpreted as the position nearest the workpiece with the user of the jig positioned such that the workpiece is substantially between the user and the jig, therefore rearward would be opposite the workpiece from the point of view of the user) of the workpiece support plane (as 
Pontikas teaches the template holding jig of Claim 1, such that a void (represented by dashed lines surrounding element [67]) is formed by the template support [20] as illustrated in at least Fig 2) and the workpiece support (67) (as illustrated in at least Fig 2) proximate the intersection of the template support plane (Fig 2 illustrates a surface of template [16] describing a template support plane coplanar with the lower surface of template support [20]) and the workpiece support plane (at least Fig 2 illustrates a workpiece support plane coincident with the surfaces of workpiece support [67] and workpiece [65] in contact with each other), the void being offset along the third axis from the workpiece support plane (as illustrated in at least Fig 2) and offset rearward along the first axis from the workpiece support plane (Examiner notes that, in the interest of advancing prosecution, the limitation “offset rearward along the first axis from the workpiece support plane” has been interpreted to mean that the void may be anywhere along a line, parallel to the first axis and rearward of the workpiece support plane, the reference “rearward” meaning opposite of the workpiece, from the point of view of the user, as previously noted).

Regarding Claim 26, the combination of Jones and Pontikas teaches all elements of the claimed invention as stated above.  Jones is silent to a sacrificial support piece.
Pontikas teaches the template holding jig of claim 25, further comprising a sacrificial support piece (67) (Col 4, Ln 56; as illustrated in at least Fig 2) located within the void (represented by dashed lines surrounding workpiece support [67]) formed by the template support [20] as illustrated in at least Fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add a sacrificial support piece, as taught by Pontikas, to the template holding jig, disclosed by Jones, to support the far side (as seen from the point of view of the tool surface first contacting the workpiece) of a workpiece being cut to prevent tearout.
Regarding Claim 27, the combination of Jones and Pontikas teaches all elements of the claimed invention as stated above.  Jones is silent to a sacrificial support piece.
Pontikas teaches the template holding jig of Claim 26, wherein one side of the sacrificial support piece (67) (Col 4, Ln 56; as illustrated in at least Fig 2) forms part of the workpiece support plane (at least Fig 2 illustrates a workpiece support plane coincident with the surfaces of workpiece support [67] and workpiece [65] in contact with each other) and supports a workpiece (65) (Col 4, Ln 55; as illustrated in at least 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use one side of the sacrificial support piece to support the workpiece, as taught by Pontikas, to the template holding jig, disclosed by Jones, to support the far side (as seen from the point of view of the tool first contacting the workpiece) of a workpiece being cut to prevent tearout.
Regarding Claim 28, the combination of Jones and Pontikas teaches all elements of the claimed invention as stated above.  Jones is silent to a sacrificial support piece.
Pontikas teaches the template holding jig of Claim 26, wherein the sacrificial support piece (67) (Col 4, Ln 56; as illustrated in at least Fig 2).  Pontikas is silent to the sacrificial support piece (67) is replaceable, however Examiner notes that Pontikas does teach the sacrificial support piece (67) is held in place by clamps (22) (Col 4, Ln 58), and therefore would be replaceable once the clamp pressure was released.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add a replaceable sacrificial support piece, as taught by Pontikas, to the template holding jig, disclosed by Jones, to allow for new replaceable sacrificial support piece to be installed when needed.
Claim 29, Jones discloses all elements of the claimed invention as stated above.  Jones is silent to a sacrificial support piece.
Pontikas teaches the template holding jig of Claim 1, further comprising a sacrificial support piece (67) (Col 4, Ln 56; as illustrated in at least Fig 2) mounted to the workpiece support (20) against the workpiece support plane (at least Fig 2 illustrates the sacrificial support piece [67] mounted against the workpiece support [20], the workpiece support [20] defining a workpiece support plane), the sacrificial support (67) defining a second workpiece support plane (at least Fig 2 illustrates a workpiece support plane coincident with the surfaces of workpiece support [67] and workpiece [65] in contact with each other) offset from and parallel to the workpiece support plane (as illustrated in at least Fig 22) defined by the workpiece support (20). Pontikas is not explicit to wherein the sacrificial support piece has a length that is longer than the width of the workpiece support that is parallel to the first axis, however the optimal dimensions of elements comprising the jig would be the result routine engineering and experimentation and thus would be known to a skilled Artisan or would be the result of development and experimentation.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to mount the sacrificial support piece to the workpiece support, as taught by Pontikas, to the template holding jig, disclosed by Jones, to support and secure the workpiece during operation of the router.

Claim 30, Jones discloses all elements of the claimed invention as stated above.  Jones is silent to a sacrificial support piece.
Pontikas teaches the template holding jig of Claim 1, further comprising 
a sacrificial support piece mounted to the workpiece support (as illustrated in at least Fig 2; Examiner notes that the workpiece support piece provides the function of the sacrificial support piece on or near the surface in contact with the template support and thus may be considered to be mounted to it) against the workpiece support plane, the sacrificial support piece defining a second workpiece support plane (Examiner notes the both the workpiece support and the sacrificial support contact the workpiece and thus both define workpiece support planes) and a clamp (22) (Col 4, Ln 58; as illustrated in at least Fig 2) for securing the workpiece (65) (Col 4, Ln 55; as illustrated in at least Fig 2) against the second workpiece support plane (at least Fig 2 illustrates a second workpiece support plane coincident with the surfaces of workpiece support [67] and workpiece [65] in contact with each other). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add a sacrificial support piece and a clamp, as taught by Pontikas, to the template holding jig, as disclosed by Jones, to secure the sacrificial workpiece support.

Claims 10 (alternative interpretation) and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Peterson, et alia (US 4,479,523), hereinafter Peterson.
Regarding Claim 10, Jones discloses all elements of the claimed invention as stated above.  Jones is silent to a miter fence.
Peterson teaches the template holding jig of Claim 1, further comprising a miter fence (120) (as illustrated in at least Fig 8) defining a first miter abutment plane (parallel to the left inclined side of the triangular miter fence) that extends orthogonally (as illustrated in at least Fig 8) relative to the workpiece support plane (parallel to workpiece support [22] as illustrated in at least Fig 1) and at a 45 degree angle (Col 6, Ln 35 teaches that any angle may be used) to the template support plane (parallel to template support [44], as illustrated in at least Fig 1) and a second miter abutment plane (parallel to the right inclined side of the triangular miter fence) that extends orthogonal (as illustrated in at least Fig 8) to the first miter abutment plane (as described above) and orthogonally (as illustrated in at least Fig 8) relative to the workpiece support plane (as described above) and at a 45 degree angle (Col 6, Ln 35 teaches that any angle may be used) to the template support plane (as described  above), the miter fence (120) being fixably attachable (by use of clamp [125]) adjacent to the workpiece support (60) (as illustrated in at least Fig 9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add a miter fence, as taught by Peterson, to the template holding jig, as disclosed by Jones, in order to cut the workpieces of a miter joint.
Claim 11, the combination of Jones and Peterson teaches all elements of the claimed invention as stated above.  Jones is silent to a position of the template support is adjustably fixable relative to the miter fence parallel to a third axis.
Peterson teaches the template holding jig of Claim 10, wherein a position of the template support (42) (as illustrated in at least Fig 1) is adjustably fixable relative to the miter fence (120) (as illustrated in at least Fig 8) parallel to a third axis (as illustrated in at least Fig 1) being parallel (as illustrated in at least Fig 1) to the workpiece support plane (Fig 1 illustrates workpiece support [22] which describes a workpiece support plane) and perpendicular to the first and second axes (as illustrated in at least Fig 1).  Examiner notes that this may be accomplished by moving the miter fence (120) parallel to the third axis.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add an adjustably fixable template support, as taught by Peterson, to the template holding jig, as disclosed by Jones, in order to allow for varied placement of workpieces.

Claims 10, 12, 13,15, 20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Vernon (US 4,373,562), hereinafter Vernon.

    PNG
    media_image6.png
    369
    923
    media_image6.png
    Greyscale

FIG EX–6 (Vernon Fig 4)
Regarding Claim 10, Jones discloses all elements of the claimed invention as stated above.  Jones is silent to a miter fence.
Vernon teaches the template holding jig of Claim 1, further comprising a miter fence (28), (30) & (40) (Col 3, Ln 49-50; as illustrated in at least Fig 4 & 5) defining a first miter abutment plane ([40]; as illustrated in at least FIG EX–6) that extends orthogonally (as illustrated in at least Fig 5) relative to the workpiece support plane (as illustrated in at least Fig 5, defined by the surface of workpiece support [28] facing clamp [42]) and at a 45 degree angle (Col 3, Ln 1, 63-65) to the template support plane (Col 3, Ln 66-67; described by the lower surface of template [20] as illustrated in at least FIG EX–6 to be substantially horizontal) and a second miter abutment plane (as illustrated in at least FIG EX–6) that extends orthogonal (Examiner notes the two 45 degree angles of the workpieces, coincident with the first and second miter abutment planes, create an orthogonal relationship between the first and second miter abutment 
Examiner notes that the miter fence as taught by Vernon is comprised of both the workpiece supports (28) & (30) and the workpiece supports (40).  Examiner further notes that the workpiece supports (40) serve to support mitered workpieces (9) and (11) only when fixedly and releasably attached to workpiece supports (28) & (30).
Miter joints are well known in the art, as taught by Vernon (Col 1, Ln 34-59 & Col 2, Ln 9-19).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the miter fence, as taught by Vernon, to the template holding jig, as disclosed by Jones, in order to cut the workpieces of a miter joint.
Regarding Claim 12, the combination of Jones and Vernon teaches all elements of the claimed invention as stated above.  Jones is silent to first and second workpiece support guides.
Vernon teaches the template holding jig of Claim 10, further comprising first (32) and second (33) workpiece support guides (as illustrated in at least Fig 3) attached to the miter fence (28 & (30), the first (32) and second (33) workpiece support guides being spaced apart parallel to the first axis forming a gap therebetween (Fig 5 illustrates the spatial relationship between the first and second workpiece support guides and the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add first and second workpiece support guides, as taught by Vernon, to the template holding jig, as disclosed by Jones, to ensure the effective clamping action of the workpiece.
Regarding Claim 13, the combination of Jones and Vernon teaches all elements of the claimed invention as stated above.  Jones is silent to wherein the first and second workpiece support guides and miter fence form a support base that is releasably attachable to the workpiece support and template support. 
Vernon teaches the template holding jig of Claim 12, wherein the first and second workpiece support guides and miter fence form a support base that is releasably attachable to the workpiece support and template support. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the first and second clamps attached to the miter fence, as taught be Vernon, to the template holding jig, as disclosed by Jones, in order to more effectively apply clamping force to the workpiece. 
Regarding Claim 15, the combination of Jones and Vernon teaches all elements of the claimed invention as stated above.  Jones further discloses the at least one abutment (60) & (62) (Col 3, Ln 34; Fig.s 2 & 8) of the template guide (as illustrated in at least FIG EX–1) is provided by first and second walls (as illustrated in at least FIG EX–4) that are parallel to one another (as illustrated in at least FIG EX–4, to be substantially parallel to each other) and spaced apart from one another (as illustrated in at least FIG EX–4) along the first axis (as illustrated in at least FIG EX–4).  Jones is silent to first and second miter abutment planes.
Claim 10, wherein:
the first and second miter abutment planes (as illustrated in at least FIG EX–6) intersect at an intersection (as illustrated in at least FIG EX–6), the intersection being centered between the first and second walls (Examiner notes that the abutments of template [20] would be coincident with walls (as illustrated in at least FIG EX–4) when the template [20] is mounted on the template support of Jones) along the first axis (parallel to the long axis of [28] as illustrated in at least Fig 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to center the intersection of the first and second miter abutment planes, as taught by Vernon, to the addition of the miter fence, as taught by Vernon, to the template holding jig, as disclosed by Jones, to increase the range of cutting area under the template and allow for the greatest range of positioning options for workpieces.
Regarding Claim 20, Jones discloses the workpiece joining jig of Claim 18, wherein:
the at least one abutment (60) & (62) (Col 3, Ln 34; as illustrated in at least Fig 2) of the template guide (as illustrated in at least FIG EX–1) is provided by first and second walls (as illustrated in at least FIG EX–4) that are parallel to one another (as illustrated in at least Fig 2) and spaced apart from one another parallel to the first axis (as illustrated in at least Fig 2), the first and second walls (as illustrated in at least FIG EX–4) being offset from the template support plane (as illustrated in at least FIG EX–1) parallel to a third axis (as illustrated in at least FIG EX–1) being parallel to the 
the first template (80) including first and second spaced apart abutments (as illustrated in at least FIG EX–5) configured to abut the first and second walls (Fig 1) to prevent movement of the first template parallel to the first axis when the first template is mounted to the template support (Fig 1 illustrates the template movement parallel to the first axis is prevented after the template is mounted), the first and second abutments permitting movement of the first template parallel to the second axis (Fig 1 illustrates the template movement after the template is mounted is only parallel to the second axis) when the template attachment is in the second configuration (Examiner notes that although Jones is not explicit to a second configuration, the multiple positions afforded by rotating [Col 3, Ln 37] the template attachment [68] allow a user to lock the template in the first position and by rotating the template attachment to unlock the template so as to allow movement parallel to the second axis, as illustrated in at least Fig 1).
Jones is silent to a second template including third and fourth spaced apart abutments.
Vernon teaches the second template (20) including third and fourth spaced apart abutments (48) (as illustrated in at least Fig 3) configured to abut the first and second walls (as illustrated in at least Fig EX–6) to prevent movement of the second template (20) parallel to the first axis (as illustrated in at least FIG 3) when the second template (20) is mounted to the template support (28) & (30), the third and fourth abutments (48) permitting movement of the second template (20) parallel to the second axis (as 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the second template including third and fourth spaced apart abutments, as taught by Vernon, to the template holding jig, as disclosed by Jones, in order to prevent movement of the second template parallel to the first axis when the second template is mounted to the template support, the third and fourth abutments permitting movement of the second template parallel to the second axis when the template attachment is in the second configuration.
Regarding Claim 23, Jones discloses all elements of the claimed invention as stated above.  Jones is silent to a miter fence.
Vernon teaches the template holding jig of Claim 16, further comprising a miter fence (28), (30) & (40) (Col 3, Ln 49-50; as illustrated in at least Fig 4 & 5) defining a first miter abutment plane ([40]; as illustrated in at least FIG EX–6) that extends orthogonally (as illustrated in at least Fig 5) relative to the workpiece support plane (as illustrated in at least Fig 5, defined by the surface of workpiece support [28] facing clamp [42]) and at a 45 degree angle (Col 3, Ln 1, 63-65) to the template support plane (Col 3, Ln 66-67; described by the lower surface of template [20] as illustrated in at least FIG EX–6 to be substantially horizontal) and a second miter abutment plane (as illustrated in at least FIG EX–6) that extends orthogonal (Examiner notes the two 45 degree angles of the workpieces, coincident with the first and second miter abutment planes, create an orthogonal relationship between the first and second miter abutment planes) to the first miter abutment plane (as illustrated in at least Fig 5) and orthogonally 
Examiner notes that the miter fence as taught by Vernon is comprised of both the workpiece supports (28) & (30) and the workpiece supports (40).  Examiner further notes that the workpiece supports (40) serve to support mitered workpieces (9) and (11) only when fixedly and releasably attached to workpiece supports (28) & (30).
Miter joints are well known in the art, as taught by Vernon (Col 1, Ln 34-59 & Col 2, Ln 9-19).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the miter fence, as taught by Vernon, to the template holding jig, as disclosed by Jones, in order to cut the workpieces of a miter joint.
Regarding Claim 24, the combination of Jones and Vernon teaches all elements of the claimed invention as stated above.  Jones is silent to a miter fence releasably attachable adjacent to the workpiece support.
Vernon teaches the workpiece joining jig of Claim 23, wherein the miter fence is releasably attachable (by screws, as illustrated in at least FIG EX–6) adjacent to the workpiece support (as illustrated in at least FIG EX–6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the releasably attachable miter fence, as taught by Vernon, to the template holding jig, as disclosed by Jones, in order to allow for exchange of components as needed.


    PNG
    media_image7.png
    824
    909
    media_image7.png
    Greyscale

FIG EX–7 (Vernon Fig 3)

    PNG
    media_image8.png
    644
    920
    media_image8.png
    Greyscale

FIG EX–8 (Vernon Fig 9)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vernon.
Regarding Claim 14, Vernon discloses a template holding jig for holding a template for use with a router for routing a workpiece, the template holding jig comprising: 
a template support (28) & (30) defining a template support plane (the plane of contact between [20] & [28], [20] & [30] as illustrated in at least Fig 9 and FIG EX–7); 
a workpiece support (36) defining a workpiece support plane extending perpendicular to the template support plane (the vertical shaded surface of [36] as illustrated in at least Fig 9 and FIG EX–7); and 

a miter fence (36 & 82) (Col 5, Ln 37-39) defining a first miter abutment plane that extends orthogonally relative to the workpiece support plane and at a 45 degree angle to the template support plane (as illustrated in at least Fig 9; Examiner notes that the 90° angle disclosed in at least Fig 9, between the workpieces [9] & [11] [Fig 9 & Col 4, Ln 35-36], is illustrated to be substantially centered on the intersection of the first and second miter abutment planes [84], as illustrated in at least Fig 9) and a second miter abutment plane that extends orthogonal to the first miter abutment plane and orthogonally relative to the workpiece support plane and at a 45 degree angle to the template support plane (as illustrated in at least Fig 9), the miter fence being fixably attachable adjacent to the workpiece support (Examiner notes the holes [80] are provided for locating and fixably attaching the miter fence [82] in the desired location, as disclosed at Col, 4, Ln 37-39 and as illustrated in at least Fig 9);
Vernon further discloses the template holding jig, further comprising first and second clamps (34) attached to the miter fence (36) (as illustrated in at least Fig 9), the first clamp actuatable (by rotating the nut) to provide a force orthogonal to the 
wherein a position of the miter fence is adjustably fixable relative to the template support and the workpiece support parallel to a third axis being parallel to the workpiece support plane and perpendicular to the first and second axes (Examiner notes the holes [80] are provided for locating and fixably attaching the miter fence [82] in the desired location, as disclosed at Col, 4, Ln 37-39 and as illustrated in at least Fig 9);
Vernon further discloses holes (as illustrated in at least Fig. 9, [80]) for dowels (82) to support the workpiece (11).  While Vernon is not explicit to the clamps being movable with the miter fence parallel to the third axis to adjust a position of the clamps relative to the workpiece support, or the method of changing the positions of the clamps, Vernon discloses the positions of the threaded rods (32)(33) upon which the clamps (34) are mounted may be changed (Col 4, Ln 35-40). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that in order for the workpiece to have been supported by the dowels (82) in different holes (80) in (28) & (38), as disclosed by Vernon. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Clark (US 2014/0064868), hereinafter Clark.
Regarding Claim 19, the combination of Jones and Clark teaches all elements of the claimed invention as stated above.  Jones further discloses the workpiece joining jig of Claim 18, wherein:
the router guide region is an elongated slot (82) (Col 2, Ln 70; as illustrated in at least Fig 5) formed in and extending through a body of the template permitting axial motion of the router parallel to the second axis and parallel to the template support plane and orthogonal to the workpiece support plane, the elongated slot preventing motion of the router parallel to the first axis when engaged with the router (Col 3, Ln 69-74 describes the operation of the router cooperatively with the template, including a bearing to limit movement of the router parallel to the second axis; Fig 1 illustrates the template mounted in the template holding jig such that one of ordinary skill in the art would readily understand the use of a router cooperatively with the template).
Jones discloses the use of two different templates for constructing different types of joints (Col 4, Ln 67-71 allows for modifications of the disclosure of Jones within the scope of the invention as claimed and since two different templates are provided, additional templates are within the scope of the disclosure).  Examiner notes that no positive structural relationship is disclosed for the two templates, and therefore either may be nominated first or second.
Jones is silent to the first router guide region is at least one hole.
Clark teaches a router template wherein the first router guide region (22) is at least one hole (26) extending through a first body of the first template permitting axial 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add a second template having the first router guide region is at least one hole, as taught by Clark, to the template holding jig, as disclosed by Jones, so that multiple joints can constructed using the template holding jig.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
Burns (US 3,159,394), hereinafter Burns.  Burns discloses a template holding jig having first and second side stops. 
Arenas (US 3,764,126), hereinafter Arenas.  Arenas discloses a template holding jig having a miter fence, further having first and second miter abutment planes, orthogonal to the workpiece support plane and to each other. 
Budoff (US 4,137,003), hereinafter Budoff.  Budoff discloses a template holding jig having a template having a hole, the template configured to guide the router in an axial direction, parallel to the workpiece support plane and perpendicular the template support plane. 

Gibson (US 5,285,832), hereinafter Gibson.  Gibson discloses a template holding jig having a template support, a workpiece support with side stops and a template. 
Nuwordu (US 5,421,384), hereinafter Nuwordu.  Nuwordu discloses a template holding jig having first and second clamps. 
McCracken (US-5,492,160-A), hereinafter McCracken.  McCracken teaches Godfrey discloses a template holding jig with first and second workpiece side stops, with clamps holding the workpiece by pressure against the workpiece parallel to the first axis. 
Logan (US-6,954,979-B2), hereinafter Logan.  Logan teaches a miter system.
Weinstein (US-8,016,005-B1), hereinafter Weinstein.  Weinstein teaches a combination mortise and tenon jig. 
Stepp (US-8,156,973-B2), hereinafter Stepp.  Stepp teaches a router jig. 
Gregoire (US 2004/0256028), hereinafter Gregoire.  Gregoire teaches a positioning system for workpiece support. 
Woodworker’s Journal (Woodworker's Journal [www.woodworkersjournal.com/box-joint-jig-reviews], Five Box Joint Jig Reviews, 19JAN2018; site accessed 14JAN2021), hereinafter WWJ.  WWJ teaches a template holding jig. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/FRED C HAMMERS/
Examiner
Art Unit 3725



/GREGORY D SWIATOCHA/           Primary Examiner, Art Unit 3799